[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an appeal by Peter, Ann and Thomas DiPietro of 91 Shell Avenue, Milford, Connecticut whereby they are appealing their claim of an excessive valuation on their property located in the City of Milford known as Block 444, Parcel 1, and otherwise known as 91 Shell Avenue.
The valuation by the City of Milford on said property on October 1, 1991 noted as follows: land $217,000, improvements of $97,370 for a 70% valuation of $314,370. The court notes that the addition cited by the plaintiff misrepresents the actual total of the 70% valuation. Utilizing the figures submitted by the plaintiff, the court finds the actual total assessed value as of October 1, 1991 was $314,370.
This court after full hearing and the examination of both appraisers finds the improvements to be a correct valuation. Further, the land is of correct valuation with the exception that there is a recreational right of way over the property of the plaintiffs whereby anyone in said City of Milford has access to the waterfront. This right of way is approximately 15,000 square feet and is in constant use, causing a nuisance to the plaintiffs. Therefore, this court reduces the 70 percent land valuation from $217,000 to $202,630 because of the right of way and finds the, improvements to remain at $97,370 for a total 70% valuation of $300,000.
The City of Milford shall reduce the assessment accordingly and give tax credit to the plaintiffs on future tax lists. CT Page 1277
BY THE COURT,
Philip E. Mancini, Jr. Judge Referee